EXHIBIT 10.54

 

THIRD LOAN MODIFICATION AGREEMENT

 

This Third Loan Modification Agreement (the “Agreement”) is entered into as of
April     , 2005, by and among SILICON VALLEY BANK (“Bank” or “Lender”), whose
address is 3003 Tasman Drive, Santa Clara, California 95054 and having a loan
production office at 8020 Towers Crescent Drive, Suite 475, Vienna, Virginia
22182 and MANUGISTICS GROUP, INC., a corporation organized under the laws of the
State of Delaware whose address is 9715 Key West Avenue, Rockville, Maryland
20850 (the “Company”), MANUGISTICS, INC., a corporation organized under the laws
of the State of Delaware whose address is 9715 Key West Avenue, Rockville,
Maryland 20850, and any Persons who are now or hereafter made parties to the
Loan Agreement (as hereinafter defined) (each a “Borrower” and collectively,
“Borrowers”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS: 
Among other indebtedness which may be owing by Borrowers to Lender, Borrowers
are indebted to Lender pursuant to, among other documents, a Loan and Security
Agreement dated April 12, 2002, (as may be amended from time to time, the “Loan
Agreement”).  The Loan Agreement provides for, among other things, a Committed
Equipment Line in the original principal amount of Five Million Dollars
($5,000,000) (the “Equipment Facility”).  In addition, pursuant to that certain
Loan Agreement dated January 14, 2003 by and among the Borrowers and Bank, Bank
has agreed to make a revolving line of credit (the “Revolving Facility”) to
Borrowers in the maximum principal amount of Twenty Million Dollars
($20,000,000) which amount was reduced to Fifteen Million Dollars ($15,000,000)
pursuant to that certain Third Amendment to Loan Agreement, dated March 31,
2004.  Hereinafter, all indebtedness owing by Borrowers to Lender under the
Equipment Facility shall be referred to as the “Indebtedness.”  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
attributed to such terms in the Loan Agreement.

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Indebtedness shall be secured by the Collateral described in the Loan
Agreement.  Hereinafter, the Loan Agreement, together with all other documents
securing repayment of the Indebtedness shall be referred to as the “Existing
Loan Documents”.

 

3.                                       MODIFICATIONS TO LOAN AGREEMENT.

 

(a)                                  Section 6.3  of the Loan Agreement is
amended and restated in its entirety as follows:

 

6.3                                 Financial Covenants.  Borrowers will
maintain as of the last day of each fiscal quarter:

 

(a)                                  Quick Ratio.  A ratio of (i) Quick Assets
to (ii) Current Liabilities, plus long term Indebtedness to Bank and outstanding
letters of credit under the Committed Revolving Line from Bank to Borrower,
minus deferred revenue of at least 2.00 to 1.00.

 

(b)                                 Tangible Net Worth.  A Tangible Net Worth of
at least $90,000,000, plus fifty percent (50%) consolidated net income (without
regard to any loss) from each fiscal quarter of the Borrowers.

 

(b)                                 The definition of “Total Liabilities” set
forth in Section 13.1 of the Loan Agreement is amended and restated in its
entirety as follows:

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities of the Company and its consolidated Subsidiaries,
including all Indebtedness, and the current portion of Subordinated Debt, if
any, that Borrowers are allowed to pay under Section 7.8 hereof, but only to the
extent the Borrowers have notified Bank in writing that they plan to make such a
payment.

 

(c)                                        Exhibit C to the Loan Agreement is
replaced in its entirety with Exhibit C attached hereto.

 

--------------------------------------------------------------------------------


 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

5.                                       NO DEFENSES OF BORROWERS.  Borrowers
agree that they have no defenses against the obligations to pay any amounts
under the Indebtedness.

 

6.                                       CONTINUING VALIDITY.  Each Borrower
understands and agrees that in modifying the existing Indebtedness, Lender is
relying upon Borrowers’ representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Agreement, the terms of the Existing Loan Documents remain unchanged and in
full force and effect.  Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Agreement in no way shall obligate Lender to make
any future modifications to the Indebtedness.  Nothing in this Agreement shall
constitute a satisfaction of the Indebtedness.  It is the intention of Lender
and Borrowers to retain as liable parties all makers and endorsers of Existing
Loan Documents, unless the party is expressly released by Lender in writing.  No
maker, endorser, or guarantor will be released by virtue of this Agreement.  The
terms of this paragraph apply not only to this Agreement, but also to all
subsequent loan modification agreements.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

This Agreement is executed as of the date first written above.

 

BORROWERS:

 

MANUGISTICS GROUP, INC.

 

 

By:

Name:

Title:

 

MANUGISTICS, INC.

 

 

By:

Name:

Title:

 

 

LENDER:

 

SILICON VALLEY BANK

 

 

By:

Name:

Title:

 

--------------------------------------------------------------------------------

 